Exhibit 10.45
















AGREEMENT OF LEASE


by and between


MILLBANK PARTNERS - RIVA LIMITED PARTNERSHIP
a Virginia limited partnership
(Landlord)


and


OLD LINE BANK
a Maryland banking corporation
 
(Tenant)

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE
TITLE
1.
Summary of Basic Lease Provisions
2.
Premises
3.
Term
4.
Rent
5.
Use of Premises
6.
Definition of Lease Year
7.
Operating Expenses
8.
Real Estate Taxes
9.
Tenant’s Repairs and Maintenance
10.
Landlord’s Repairs and Maintenance
11.
Tenant’s Agreements
12.
Alterations
13.
Hold Harmless
14.
Lien on Tenant’s Property
15.
Insurance
16.
Assignment & Subletting
17.
Landlord’s Right of Access
18.
Fire Clause
19.
Condemnation
20.
Defaults and Remedies
21.
Subordination
22.
Surrender of Possession
23.
Tenant Holding Over
24.
Estoppels
25.
Miscellaneous
26.
Brokers
27.
Notices and Demands
28.
Quiet Enjoyment
29.
Waiver of Trial by Jury
30.
Governing Law
31.
Parking
32.
Time
33.
Authority
34.
No Representations
35.
Addenda
36.
Redevelopment
   
EXHIBITS
 
Exhibit A
Premises
Exhibit B
Improvements
Exhibit C
Declaration of Lease Commencement
Exhibit D
Rules & Regulations


 
 

--------------------------------------------------------------------------------

 

AGREEMENT OF LEASE


 
 
THIS AGREEMENT OF LEASE (“Lease”) is made and entered into this _____ day of
_____________, 2010 by and between MILLBANK PARTNERS – RIVA LIMITED PARTNERSHIP,
a Virginia limited partnership, hereinafter referred to as “Landlord,” and OLD
LINE BANK, a Maryland banking corporation, hereinafter referred to as “Tenant.”


Landlord hereby leases to Tenant and Tenant hereby rents from Landlord the
Premises (as defined in Article 1).  Intending to be legally bound under this
Lease and in consideration of the agreements herein made, and other good and
valuable consideration, Landlord and Tenant hereby agree as follows:


Article 1.                      SUMMARY OF BASIC LEASE PROVISIONS


1.1                   Tenant Name:  Old Line Bank


1.2                   Address: 2530 Riva Road, Annapolis, Maryland 21401


1.3                   Premises:  Suite 100, containing approximately 3,682
rentable square feet on the first floor of the Building, plus the area
comprising the drive-thru banking facilities


1.4                   Lease Commencement Date:  January 1, 2011


1.5                   Rent Commencement Date: August 1, 2011


1.6                   Expiration Date:  July 31, 2021


1.7                   Lease Term:  One hundred twenty-seven (127) months


1.8                   Base Rent Schedule:


Time Period
 
Approximate Per
Rentable Square
Foot Rate*
   
Annual Base
Rent
   
Monthly Base
Rent
 
1/1/11 – 7/31/11
    -0-       -0-       -0-  
8/1/11 – 7/31/12
  $ 30.00     $ 110,460.00     $ 9,205.00  
8/1/12 – 7/31/13
  $ 35.00     $ 128,870.00     $ 10,739.17  
8/1/13 – 7/31/14
  $ 36.05     $ 132,736.10     $ 11,061.34  
8/1/14 – 7/31/15
  $ 37.13     $ 136,712.66     $ 11,392.72  
8/1/15 – 7/31/16
  $ 38.24     $ 140,799.68     $ 11,733.31  
8/1/16 – 7/31/17
  $ 39.39     $ 145,033.98     $ 12,086.17  
8/1/17 – 7/31/18
  $ 40.57     $ 149,378.74     $ 12,448.23  
8/1/18 – 7/31/19
  $ 41.79     $ 153,870.78     $ 12,822.57  
8/1/19 – 7/31/20
  $ 43.04     $ 158,473.28     $ 13,206.11  
8/1/20 – 7/31/21
  $ 44.33     $ 163,223.06     $ 13,601.92  

*Base Rent is charge on the 3,682 rentable square feet of the Premises; there is
no Base Rent charged for the drive-thru banking facilities.
**Tenant’s obligation to pay Base Rent and additional Rent for Operating
Expenses and Real Estate Taxes shall not commence until August 1, 2011.
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.9                   Intentionally Omitted
 
1.10                 Intentionally Omitted
 
1.11                 Tenant’s Pro Rata Share: 8.88% (3,682/41,455)
 
1.12                 Renewal Options: Two 5-year options, as set forth in
Section 3.4.
 
1.13                 Termination Option: Article 36
 
1.14                 Improvements: Tenant shall accept the Premises in its “as
is” condition on the Lease Commencement Date, except as specifically set forth
in Exhibit B.


1.15                 Deposits:  (a) $9,000.00 as the “Rental Deposit”, and (b)
$9,000.00 as the “Security Deposit.”


1.16                Building Holidays: All State and Federal holidays
 
1.17                Building Hours: Monday thru Friday 7:30 a.m. – 5:00 p.m.


Article 2.                      PREMISES.


   2.1 In consideration of the rent hereinafter reserved and of the covenants
hereinafter contained, Landlord does hereby lease to Tenant, and Tenant hereby
leases from Landlord that space located on the first floor of the Building,
depicted on Exhibit A and designated as Suite 100, which space is hereinafter
referred to as the "Premises," along with the area comprising the drive-through
banking facilities (the “Drive-Thru”), also depicted on Exhibit A. The agreed
square footage of the Premises is 3,682 rentable square feet. The term
“Building” shall mean 2530 Riva Road located in Annapolis, Maryland. Tenant
accepts the Premises on the Lease Commencement Date in “AS IS/WHERE IS”
condition for the duration of this Lease, with all faults and with no
warranties, express or implied, except to the extent specifically provided in
Exhibit “B” and otherwise in this Lease. Tenant shall have a separate entrance
to the Premises from the exterior of the Building and Tenant may control access
to the Premises for its Permitted Use twenty-four hours a day/seven days per
week.


Article 3.                      TERM.


3.1.               “Lease Term” or “Term” means the period of approximately one
hundred twenty-seven (127) months commencing on the Lease Commencement Date (as
defined in Section 1.4) and expiring at 11:59 p.m. on the Expiration Date (as
defined in Section 1.6), unless earlier terminated pursuant to the terms of this
Lease.  If the actual Lease Commencement Date differs from the targeted Lease
Commencement Date as set forth in Section 1.4, Landlord and Tenant shall execute
a Declaration of Lease Commencement, substantially similar to the form attached
hereto as Exhibit C, after the Lease Commencement Date and Expiration Date have
been ascertained.
 
 
2

--------------------------------------------------------------------------------

 

 
3.2.           If delivery of possession of the Premises shall be delayed beyond
the anticipated date set forth in Section 1.4, Landlord shall not be liable to
Tenant for any damage resulting from such delay; and Tenant’s obligation to pay
Base Rent shall be suspended and abated until seven (7) months after possession
of the Premises is delivered to Tenant.  In the event of such delay, it is
understood and agreed that the Lease Commencement Date for the Term of this
Lease shall be postponed until delivery of possession to Tenant of the Premises
and that the Expiration Date of the Term shall be correspondingly extended.


3.3.           Notwithstanding any provision of this Lease to the contrary
contained herein, Tenant shall have the right to terminate this Lease in the
event that Tenant does not receive written approval of this Lease by corporate
resolution of the Tenant’s Board of Directors on or before December 31,
2010.  In the event that such approval is not obtained, Tenant may terminate
this Lease upon giving written notice to Landlord on or before January 5,
2011.  If Tenant does not give the Landlord written notice of termination by
January 5, 2011, then this Lease shall be binding on both Landlord and Tenant
for all purposes.  Time is of the essence.


3.4           Renewal Options.  (a)  Tenant shall have the conditional right to
extend the Lease Term for two (2) consecutive terms (the “First Option Term” and
the “Second Option Term”) of five (5) years each, beyond the initial Term at the
Base Rent set forth in paragraph (b) below and upon the same terms and
conditions set forth herein (except that there will be no further privilege of
extension), provided that the following conditions are met:


(i)           Tenant notifies Landlord in writing of its election to exercise
the right of renewal granted hereby at least nine (9) months prior to the
expiration of the initial Term, or the First Option Term (as the case may be);


(ii) at the time of the exercise of such right and for the remainder of the
Lease Term thereafter, there is no existing default which is not remedied within
the applicable cure period set forth in this Lease;


(iii) that the Lease has not been terminated prior to the commencement of the
applicable Option Term; and


(iv) at the time of the exercise of such option and for the remainder of the
Lease Term thereafter, the original named Tenant, its affiliate, or an
assignment or subletting, in accordance with Article 16, is in possession of and
occupying the entire Premises.
 
 
3

--------------------------------------------------------------------------------

 

 
(b)           During the first year of the applicable Option Term, Tenant shall
pay Landlord Base Rent equal to the then-current fair market rent for the
Premises, as determined by Landlord in its reasonable discretion, utilizing
comparable rental rates for similar premises being utilized as banking
facilities in the Annapolis area.  During the applicable Option Term, Base Rent
shall continue to escalate by three percent (3%) per year.


(c)           Prior to the commencement of the applicable Option Term, upon the
request of Landlord, Tenant hereby agrees to execute an amendment to the Lease
memorializing said extension of the Term.  If Tenant fails to timely notify
Landlord of its desire to exercise the renewal option granted hereby, then
Tenant shall be deemed to have conclusively waived its renewal option.
 
 
           Article 4.                      RENT.


4.1.           Upon execution of this Lease by Tenant, Tenant shall deliver the
Rental Deposit to Landlord, to be applied on the Rent Commencement Date toward
the first monthly Rent payments then due hereunder.  Thereafter, Tenant shall
pay (with or without receipt of a written statement from Landlord) the Base Rent
(as set forth on the schedule contained in Section 1.8 hereof) in advance,
promptly upon the first day of every month for the remainder of the Lease
Term.  If the initial or final month is less than a full calendar month, the
Base Rent for such month will be reduced proportionately.


       4.2             In addition to the Tenant’s Base Rent obligations, Tenant
shall pay Landlord, if and when due, any sales, use or other taxes or
assessments (exclusive of Landlord’s state and Federal income taxes) which are
assessed or due by reason of this Lease or Tenant’s use of Automated Teller
Machines (“ATM’s”).  Tenant shall also: (i) reimburse Landlord for any increase
in ad valorem taxes that Landlord becomes obligated to pay due to Tenant’s use
or occupancy of the Premises; (ii) pay all license and permit fees and all taxes
levied or assessed by governmental authorities by virtue of: (1) Tenant’s
operation of ATM’s from the Premises, or (2) any other reason related to Tenant;
and (iii) pay Landlord the amount of any interest or penalties in connection
with the foregoing.


4.3.           The Base Rent and all other sums due hereunder (such other sums
are hereinafter referred to as “additional rent”) (collectively, “rent” or
“Rent”) shall be paid promptly when due, in cash or by check, in lawful money of
the United States, without notice or prior demand and without deduction,
diminution, abatement, counterclaim or setoff of any amount or for any reason
whatsoever, payable to Millbank Partners – Riva Limited Partnership, c/o The
Bernstein Companies, 3299 K Street, N.W., Suite 700, Washington, D.C. 20007 or
to such other person and place as may be designated by notice in writing from
Landlord to Tenant from time to time.


4.4.           Any installment of rent which is not paid within ten (10) days
after the due date shall be subject, at Landlord's option each month, to a late
charge equal to five percent (5%) of the amount due, which shall be payable as
additional rent.  In addition, any installment of Base Rent or additional rent
not paid when due shall accrue interest from the due date at the rate of six
percent (6%) per annum (but in no event at a rate higher than the maximum rate
allowed by law) until paid in full, which interest shall be deemed additional
rent hereunder.
 
 
4

--------------------------------------------------------------------------------

 

 
4.5.           No payment by Tenant or receipt by Landlord of a lesser amount
than the monthly installments of rent herein stipulated shall be deemed to be
other than on account of the stipulated rent nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check for
payment without prejudice to Landlord's right to recover the balance of such
rent or pursue any other remedy provided in this Lease.


4.6.           Security Deposit


(a)           Simultaneously with the execution of this Lease by Tenant, Tenant
shall provide Landlord with a cash deposit equal to the sum of $9,000.00 (the
“Security Deposit”).  Landlord will hold the Security Deposit, without paying
any interest, throughout the Term of this Lease, as security for the faithful
performance by Tenant of all of the terms, covenants and conditions of this
Lease to be kept and performed by Tenant during the Term.  The Security Deposit
shall not constitute an advance payment of Rent or a measure of Landlord's
damages for default.


(b)           If Tenant is not in compliance with the Lease or defaults with
respect to any provisions of this Lease, including but not limited to the
provisions relating to Rent, in addition to Landlord's other remedies hereunder,
Landlord may (but shall not be required to) draw upon the full amount of the
Security Deposit and use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or other sum in default, or to compensate
Landlord for any loss or damage which Landlord may suffer by reason of Tenant's
default.  If the proceeds of the Security Deposit exceed the amount of the
Tenant’s default, the balance of the proceeds shall remain the property of the
Landlord. If any portion of said Security Deposit is so used or applied, Tenant,
within five (5) days after demand therefor, shall deposit cash with Landlord in
an amount sufficient to restore the Security Deposit to its original amount, and
Tenant's failure to do so shall be a material breach of this Lease.  The
Security Deposit shall not bear interest to Tenant, unless so required by an
applicable provision of law, and shall be returned to Tenant at the expiration
of the Term, less any amounts deducted to cure Tenant’s default.


(c)           In the event Tenant fails to perform its obligations hereunder or
take possession of the Premises on the Lease Commencement Date provided for
herein, the Security Deposit shall not be deemed liquidated damages and Landlord
may apply the Security Deposit to reduce Landlord's damages.  Any such
application of the Security Deposit shall not preclude Landlord from recovering
from Tenant all additional damages incurred by Landlord.  Notice shall not be
required for the Landlord to either draw upon or apply the Security Deposit
proceeds to the outstanding amounts due under the Lease.


(d)           Within thirty (30) days after the expiration, or earlier
termination of the Term hereof (as same may be renewed or extended), and
provided that Tenant is not in default under the terms of this Lease, Landlord
shall return the Security Deposit to Tenant, less such portion thereof as
Landlord shall have retained to cure any default by Tenant with respect to any
of Tenant's obligations, covenants, conditions or agreements under the Lease.
 
 
5

--------------------------------------------------------------------------------

 

 
Article 5.                USE OF PREMISES.


5.1.           Tenant shall use and occupy the Premises solely for the operation
of a full-service national and state commercial bank offering services similar
to those offered at a majority of other Old Line Bank branches in the
Baltimore/Washington D.C. metropolitan area including business and consumer
banking, wealth management and investment services (the “Permitted Use”), and
for no other use or purpose, unless another use or purpose is approved in
writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.  Such Permitted Use of the Premises may also include one
or more ATM located in the exterior wall of the branch office and/or the
Drive-Thru, an externally located night depository drop-box, and a drive-up
banking facility located at the Drive-Thru portion of the Premises, with
teller-operated drive-up lanes and/or one (1) ATM drive-up lane. Tenant shall
not use or occupy the Premises for any unlawful purpose, or in any manner that
will violate the certificate of occupancy for the Premises or the Building or
that will constitute waste, nuisance or unreasonable annoyance to Landlord or
any other tenant or user of the Building, or in any manner that will increase
the number of parking spaces required for the Building or its full occupancy as
required by law.  Tenant shall comply with all present and future laws
(including, without limitation, the Americans with Disabilities Act (the “ADA”)
and the regulations promulgated thereunder, as the same may be amended from time
to time), ordinances (including without limitation, zoning ordinances and land
use requirements), regulations, orders and recommendations (including, without
limitation, those made by any public or private agency having authority over
insurance rates) (collectively, “Laws”) concerning the use, occupancy and
condition of the Premises and all machinery, equipment, furnishings, fixtures
and improvements therein, all of which shall be complied with in a timely manner
at Tenant's sole expense.  If any such Law requires an occupancy or use permit
or license for the Premises or the operation of the business conducted therein,
then Tenant shall obtain and keep current such permit or license at Tenant's
expense and shall promptly deliver a copy thereof to Landlord.  Use of the
Premises is subject to all covenants, conditions and restrictions of
record.  Tenant's use of the Premises is subject to the “Rules and Regulations”
(herein so called) set forth on Exhibit D hereto attached.


5.2.           Except to the extent specifically provided on Exhibit B or
otherwise in this Lease, Tenant accepts the Premises from Landlord in its “as
is” condition for the duration of the Term.


5.3.           Tenant shall not permit the Premises, or any part thereof, to be
used for any disorderly, unlawful or hazardous purpose, nor as a source of
annoyance or embarrassment to Landlord or other tenants, nor for any purpose
other than hereinbefore specified, nor for the manufacture of any commodity
therein, without the prior written consent of Landlord.
 
 
 
6

--------------------------------------------------------------------------------

 

 
5.4.           If permission is given to Tenant to access the Premises, to enter
into the possession of the Premises or to occupy premises other than the
Premises prior to the Lease Commencement Date, Tenant covenants and agrees that
such occupancy shall be deemed to be under all the terms, covenants, conditions
and provisions of this Lease.


Article 6.                DEFINITION OF LEASE YEAR.


The first Lease Year will begin on the Lease Commencement Date and extend to
June 30, 2012.  The second Lease Year will begin July 1, 2012 and extend to June
30, 2013.  Each subsequent Lease Year will begin on July 1st and extend to the
following June 30th.


           Article 7.                    OPERATING EXPENSES


7.1 Beginning on the Rent Commencement Date and continuing throughout the Term
and any extensions thereof, Tenant shall pay to Landlord, as additional rent,
Tenant’s Pro Rata Share of the Operating Expenses incurred for each calendar
year (or portion thereof).  Tenant’s Pro Rata Share is set forth in Section 1.11
hereof.


7.2           For purposes of this Article, the term “Operating Expenses” shall
mean any and all expenses incurred by Landlord in connection with the operation
of the Common Areas, maintenance, insurance and repair of the Building
including, but not limited to the following: electricity, fuel, water, sewer,
gas, oil and other utility charges for the Common Areas and public areas;
security, pest control; cleaning of windows and exterior curtain walls;
janitorial services; trash and snow removal; landscaping and repair and
maintenance of grounds; salaries, wages, and benefits for employees of Landlord
engaged in the operation, maintenance or repair of the Building, including
interest, amortized over its useful life or payback period of any capital
improvement made to the Building which is required under any governmental law or
regulation that was not applicable to the Building at the time it was
constructed or installation of any device or other equipment which improves the
operating efficiency of any system within the Building and thereby reduces
operating expenses; service or management contracts with independent
contractors; the cost of insuring the Building (including, but not limited to,
liability insurance for personal injury, death and property damage, insurance
against fire, all-risk coverage including earthquake and flood, theft or other
casualties, worker’s compensation insurance or similar insurance covering
personnel, fidelity bonds for personnel, insurance against liability for
defamation and claims of false arrest occurring in or about the Building,
structural insurance, plate glass insurance and rent-loss insurance); general
overhead; administrative expenses; management fees; telephone, telegraph and
stationery.
 
 
7

--------------------------------------------------------------------------------

 

 
7.3              Operating Expenses for each calendar year shall be those
actually incurred, provided, however, that if the Building was not at lease
ninety-five percent (95%) occupied during the entire calendar year, the
Operating Expenses shall be adjusted to project the Operating Expenses as if the
Building was ninety-five percent (95%) occupied. In computing the Operating
Expenses for any year in which the occupancy level of the Building does not
average at least ninety-five percent (95%), the actual cost of all Operating
Expenses which fluctuate with the level of occupancy of the Building (the
“Fluctuating Expenses”) including, by way of example and not as a limitation,
janitorial services, maintenance contracts, management fees and utility
services, shall be adjusted.


7.4             Nothing contained in this Article 7 shall be construed at any
time to reduce the rents payable pursuant to Article 4 of this Lease.


7.5             From time to time during the Lease Term, Landlord shall submit
to Tenant a statement of Landlord’s estimate of the Operating Expenses for the
calendar year. Commencing with the first day of the month immediately following
the delivery of such statement, Tenant will pay to Landlord, as additional rent
and with the Base Rent, one-twelfth (1/12th) of Tenant’s Pro Rata Share of such
estimated Operating Expenses. From time to time during any calendar year,
Landlord may revise Landlord's estimate and adjust Tenant's monthly payments to
reflect Landlord's revised estimate.  Within approximately one hundred twenty
(120) days after the end of each calendar year, or as soon thereafter as is
feasible, Landlord may submit a statement (the “Statement”) showing (1) the
actual Operating Expenses paid or incurred by Landlord during the immediately
preceding calendar year, (2) a computation of Tenant’s Pro Rata Share of the
Operating Expenses actually incurred during the preceding calendar year, and (3)
the aggregate amount of the estimated payments made by Tenant on account
thereof.  If the Statement indicates that the aggregate amount of such estimated
payments exceeds Tenant's actual liability, then Landlord shall credit the net
overpayment toward Tenant's next estimated payment(s) pursuant to this Article
7.  If the Statement indicates that Tenant's actual liability exceeds the
aggregate amount of such estimated payments, then Tenant shall pay the amount of
such excess as additional rent.


7.6           Tenant shall have the right, within ninety (90) days of receiving
a Statement, to audit the books, records, and computation of Landlord relative
to Operating Expenses provided: (i) Tenant gives Landlord at least thirty (30)
days prior written notice of its intent to audit; (ii) the audit occurs during
Landlord’s normal business hours and in Landlord’s principal offices; (iii)
Tenant may only conduct the audit of a calendar year’s books and records within
ninety (90) days after receipt of the final reconciliation Statement relating to
such calendar year; (iv) the auditor shall not be compensated on a contingency
basis; and (v) Tenant provides Landlord a copy of the auditor’s
report.  Landlord may contest Tenant’s audit results by giving Tenant written
notice of protest within thirty (30) days following Landlord’s receipt of the
audit report.  If Landlord’s accountant and Tenant’s accountant cannot mutually
agrees as to Tenant’s share of Operating Expenses within sixty (60) days after
Tenant’s receipt of Landlord’s notice of protest, Landlord’s accountant and
Tenant’s accountant shall jointly choose a third independent certified public
accountant, whose determination shall be binding upon the parties hereto.  The
cost of the third accountant shall be borne equally by the
parties.  Notwithstanding anything in the foregoing to the contrary, if it is
determined on the basis of an audit (and, if Landlord contests such audit, the
results of such audit are confirmed as set forth above) that the Operating
Expenses for any year were overstated by more than five percent (5%) then the
reasonable cost of the audit (and the full cost of any third accountant) shall
be paid by Landlord (not to exceed $2,000.00).
 
 
8

--------------------------------------------------------------------------------

 

 
Article 8.               REAL ESTATE TAXES


8.1           Beginning on the Rent Commencement Date and continuing throughout
the Term and any extensions thereof, Tenant shall pay to Landlord, as additional
rent, Tenant’s Pro Rata Share of the Real Estate Taxes incurred for each
calendar year (or portion thereof).  Tenant’s Pro Rata Share is set forth in
Section 1.11 hereof.  If the system of real estate taxation shall be altered or
varied and any new tax or levy shall be levied or imposed on said land, Building
and improvements, and/or Landlord, in substitution for real estate taxes
presently levied or imposed on immovables in the jurisdiction where the Building
is located, then any such new tax or levy shall be included within the term
“Real Estate Taxes.”


8.2           For purposes of this Article 8, the term “Real Estate Taxes” means
all taxes, rates and assessments, general and special, levied or imposed with
respect to the land, Building and improvements constructed thereon (plus a
pro-rata share of the common elements of the Project) including all taxes, rates
and assessments, general and special, levied or imposed for school, public
betterment and/or general or local improvements, and specifically excluding any
fines or penalties incurred in the payment thereof.  Reasonable expenses
incurred by Landlord in obtaining or attempting to obtain a reduction of any
Real Estate Taxes shall be added to and included in the amount of any such Real
Estate Taxes. Real Estate Taxes which are being contested by Landlord shall
nevertheless be included for purposes of the computation of the liability of
Tenant under Article 8 hereof provided, however, that in the event that Tenant
shall have paid any amount of increased rent pursuant to this Article 8 and
Landlord shall thereafter receive a refund of any portion of any Real Estate
Taxes on which such payment shall have been based, Landlord shall pay to Tenant
the appropriate portion of such refund. Landlord shall have no obligation to
contest, object or litigate the levying or imposition of any Real Estate Taxes
and may settle, compromise, consent to, waive or otherwise determine in its
discretion any Real Estate Taxes without consent or approval of Tenant.
 
8.3           Commencing on the Rent Commencement Date and continuing thereafter
through the Lease Term, Tenant shall make estimated monthly payments to Landlord
on account of the amount by which Real Estate Taxes that are expected to be
incurred during each calendar year falling entirely or partly within the Lease
Term.  On or before the Rent Commencement Date and at the beginning of each
calendar year thereafter, Landlord shall submit a statement setting forth
Landlord's reasonable estimate of such amount and Tenant's Pro Rata Share
thereof.  Tenant shall pay to Landlord on the first day of each month following
receipt of such statement (provided, however, that the first such payment shall
be due on the first day of the month which is not less than thirty (30) days
after receipt), until Tenant's receipt of the succeeding annual statement, an
amount equal to one-twelfth (1/12) of such share (estimated on an annual basis
without proration).  From time to time during any calendar year, Landlord may
revise Landlord's estimate and adjust Tenant's monthly payments to reflect
Landlord's revised estimate.  Within approximately one hundred twenty (120) days
after the end of each calendar year, or as soon thereafter as is feasible,
Landlord shall submit a statement showing (1) Tenant's Pro Rata Share of the
Real Estate Taxes incurred by Landlord during the preceding calendar year, which
statement shall include (upon Tenant’s request) a copy of the actual tax invoice
from the applicable taxing authority, and (2) the aggregate amount of Tenant's
estimated payments made during such year.  If such statement indicates that the
aggregate amount of such estimated payments exceeds Tenant's actual liability,
then Landlord shall credit the net overpayment toward Tenant's next estimated
payment(s) pursuant to this Article 8.  If such statement indicates that
Tenant's actual liability exceeds the aggregate amount of such estimated
payments, then Tenant shall pay the amount of such excess as additional rent.
 

 
 
9

--------------------------------------------------------------------------------

 
 
Article 9.                TENANT’S REPAIRS AND MAINTENANCE.


9.1.           Except to the extent caused by Landlord, its agents, or
contractors, Tenant, at Tenant's sole cost and expense, shall promptly make all
repairs, perform all maintenance, and make all replacements in and to the
Premises that are necessary or desirable to keep the Premises in first class
condition and repair, in a clean, safe and tenantable condition, and otherwise
in accordance with all Laws and the requirements of this Lease.  Tenant shall
maintain all fixtures, furnishings and equipment, including the ATM’s and the
Drive-Thru banking facilities located in, at or exclusively serving the
Premises, in clean, safe and sanitary condition, and shall take good care
thereof and make all required repairs and replacements thereto.  Without
limiting the generality of the foregoing, Tenant, at Tenant’s sole cost and
expense, shall promptly make all repairs and replacements to (a) any pipes,
lines, ducts, wires or conduits contained within the Premises, (b) the glass
windows, plate glass doors, and all fixtures or appurtenances that are located
in or about the Premises; (c) Tenant’s signs; (d) the floors and floor
coverings, doors and door frames, windows and window frames, walls, storefront
including security gates, grilles or enclosures, locks and closing devices,
partitions and ceilings in the Premises; (e) heating, ventilating, air
conditioning, electrical and plumbing system(s) equipment and fixtures (whether
contained within or outside the Premises) which are installed by Tenant or which
are located in the Premises or exclusively serve the Premises; (f) banking
ATM’s, a night depository drop-box; Drive-Thru structures and building,
Drive-Thru window and teller equipment, and paved driveway area serving the
Drive-Thru banking facilities; and (g) the Premises when repairs thereto are
necessitated by any act or omission (negligent or otherwise) of Tenant or any of
Tenant’s agents, employees or invitees, or by the failure of Tenant to perform
any of its obligations under this Lease.  Tenant shall be responsible, at
Tenant’s sole expense, for providing all janitorial (including trash removal)
and cleaning services for the Premises sufficient to maintain a standard of
cleanliness and hygiene reasonably satisfactory to Landlord.  All such services
shall be provided in accordance with standards customarily maintained for
similar first class properties.  Tenant shall give Landlord prompt written
notice of any defects or damage to the structure of, or equipment or fixtures
in, the Building or any part thereof.  Tenant shall suffer no waste or injury to
any part of the Premises, and shall, at the expiration or earlier termination of
the Lease Term, surrender the Premises broom clean, in good order and condition,
except for ordinary wear and tear.  All injury, breakage and damage to the
Premises and to any other part of the Building or the Land caused by any act or
omission of any invitee, agent, employee, subtenant, assignee, contractor,
client, family member, licensee, customer or guest of Tenant (collectively,
“Invitees”) or Tenant, shall be repaired by and at Tenant's expense, except that
Landlord shall have the right at Landlord's option to make any such repair and
to charge Tenant for all costs and expenses incurred in connection
therewith.  Landlord shall provide and install replacement tubes for Building
standard fluorescent light fixtures (subject to reimbursement pursuant to
Article 7 to the extent permitted hereunder); all other bulbs and tubes for the
Premises shall be provided and installed at Tenant's expense.
 
 
10

--------------------------------------------------------------------------------

 

 
9.2.         Landlord shall at all times upon twenty-four (24) hours advance
notice have the right during Tenant’s regular business hours to: (i) inspect the
Premises and/or the ATM’s; (ii) comply with Landlord’s obligations with regard
to repair and maintenance of the Property; (iii) perform any obligations of
Tenant hereunder which Tenant has failed to perform after written notice to
Tenant from Landlord; and (iv) assure Tenant’s compliance with the terms and
provisions of this Lease and all applicable laws, ordinances, rules and
regulations.  Landlord will use commercially reasonable efforts to minimize any
interference with Tenant’s business operations during any such entry.  Landlord
shall provide at least twenty-four (24) hours notice for any access required
after normal business hours, except that, notwithstanding the foregoing,
Landlord will not be required to provide any notice in an emergency.


9.3                    Tenant shall at all times obtain and maintain any
licenses, permits, and approvals necessary for the installation or operation of
the ATM’s at its sole cost and expense.  In addition, Tenant shall, at its sole
expense, keep the ATM’s and the areas immediately surrounding them neat and
clean.  All penetrations into any surfaces of the building shall be sealed so as
to prevent any water leakage.  Tenant shall keep the paved area of the
Drive-Thru banking facilities in good repair.


Article 10.                      LANDLORD’S REPAIRS AND MAINTENANCE


            10.1.                      Landlord shall, as a part of Operating
Expenses: (i) repair, maintain and replace the roof, structure, foundation,
gutters, downspouts, and the mechanical, electrical and HVAC systems serving the
Common Areas of the Building, and (ii) clean, landscape, repair, maintain, and
replace the Common Areas, and keep same reasonably free of snow, ice and other
obstructions.  Landlord will not be required to make any repair necessitated by
reason of any act or omission of Tenant, Tenant’s Agents, or anyone claiming
under Tenant or caused by any alteration, addition or improvement made by Tenant
or anyone claiming under Tenant and if Landlord does make any such repairs,
Tenant will reimburse to Landlord the cost incurred by Landlord in so doing as
Additional Rent with the monthly installment of Base Rent first due after
Landlord bills Tenant for such costs.  Landlord will have no liability to Tenant
for failure to make repairs. Landlord shall be under no responsibility or
liability for failure or interruption in the services set forth in (ii) above,
nor in any event for any indirect or consequential damages. Failure or omission
on the part of Landlord to furnish such service shall not be construed as an
eviction of Tenant, nor work an abatement of Rent, nor render Landlord liable in
damages, nor release Tenant from prompt fulfillment of any of the covenants
under this Lease.
 
 
11

--------------------------------------------------------------------------------

 

 
10.2.           Landlord reserves the right at any time and from time to time,
as often as Landlord deems desirable, without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant or otherwise
affecting Tenant's obligations under this Lease, to make such changes,
alterations, additions, improvements, repairs, relocations or replacements in or
to the Building (including the Premises if required by any applicable law or
regulation) and the fixtures and equipment thereof, as well as in or to the
street entrances, halls, passages, stairways and other common facilities
thereof, and to change the name by which the Building is commonly known and/or
the Building's address.  However, no such changes or modifications shall
materially adversely affect Tenant’s use of the Premises or Common
Areas.  Landlord reserves the right from time to time to install, use, maintain,
repair and replace pipes, ducts, conduits, wires and appurtenant meters and
equipment for service to other parts of the Building, above the ceiling
surfaces, below the floor surfaces, within the walls and in the central core
areas, and to relocate any pipes, ducts, conduits, wires and appurtenant meters
and equipment included in the Premises which are located in the Premises or
located elsewhere outside the Premises, and to expand the Building.  Nothing
contained herein shall be deemed to relieve Tenant of any duty, obligation or
liability with respect to making any repair, replacement or improvement or
complying with any law, order or requirement of any government or other
authority and nothing contained herein shall be deemed not construed to impose
upon Landlord any obligation, responsibility or liability whatsoever, for the
care, supervision or repair of the Building or any part thereof, other than as
expressly provided in this Lease.


           Article 11.    TENANT'S AGREEMENTS.


11.1.           Tenant covenants and agrees: (a) not to obstruct or interfere
with the rights of other tenants, or injure or annoy them or those having
business with them or conflict with them, or conflict with the fire laws or
regulations, or with any insurance policy upon said Building or any part
thereof, or with any statutes, rules or regulations now existing or subsequently
enacted or established by the local, state or federal governments and Tenant
shall be answerable for all nuisances caused or suffered on the Premises, or
caused by Tenant in the Building, or parking facilities, or on the approaches
thereto; (b) not to place a load on any floor exceeding the floor load which
such floor was designed to carry in accordance with the plans and specifications
of the Building, and not to install, operate or maintain in the Premises any
unsafe or heavy item of equipment, without obtaining Landlord's prior written
consent; (c) not to strip or overload, damage or deface the Premises, hallways,
stairways, elevators, parking facilities or other public areas of the Building,
or the fixtures therein or used therewith, nor to permit any hole to be made in
any of the same; (d) not to suffer or permit any trade or occupation to be
carried on or use made of the Premises which shall be unlawful, noisy,
offensive, or injurious to any person or property, or such as to increase the
danger of fire or affect or make void or voidable any insurance on the Building,
or which may render any increased or extra premium payable for such insurance,
or which shall be contrary to any law or ordinance, rule or regulation from time
to time established by any public authority; (e) not to move any furniture or
equipment into or out of the Premises except at such times and in such manner as
Landlord may from time to time designate said consent shall not be unreasonably
withheld or delayed; (f) not to place upon the interior or exterior of the
Building, or any window or any part thereof or door of the Premises, any
placard, sign, lettering, window covering or drapes, except such and in such
place and manner as shall have been first approved in writing by Landlord; (g)
in addition to Tenant’s Rights, as defined in Section 12.6 of this Lease, to use
building standard signage on its suite entry door, which shall be installed at
Landlord’s cost or such other signage as may be approved by Landlord to be
installed at Tenant’s expense; (h) to park vehicles only in the area from time
to time designated by Landlord; (i) to conform to all rules and regulations from
time to time established by the appropriate insurance rating organization and to
all rules and regulations from time to time established by Landlord, including
those attached as Exhibit D hereto; (j) to be responsible for the cost of
removal of Tenant's bulk trash during occupancy and move-out; and (k) not to
conduct nor permit in the Premises either the generation, treatment, storage or
disposal of any hazardous wastes or toxic substances of any kind  which shall
include, but not be limited to substances defined as "hazardous substances" or
"toxic substances" in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9061 et seq.;  Hazardous
Materials Transportation Act, 49 U.S.C. Section 1802; and Resource Conservation
and Recovery Act of 1976, 42 U.S.C.  Section 6901 et seq. and any other
substances considered hazardous, toxic or the equivalent pursuant to any other
applicable laws and in the regulations adopted and publications promulgated
pursuant to said laws or any other present or future federal, state, county or
local laws or regulations concerning environmental protection, including,
without limitation, any material or substance which is (i) defined or listed as
a "hazardous waste," "extremely hazardous waste," "restricted hazardous waste,"
"hazardous material," "pollutant" or "contaminant" under any law, (ii) petroleum
or a petroleum derivative, (iii) a flammable explosive, (iv) a radioactive
material, (v) a polychlorinated biphenyl, or (vi) asbestos or an asbestos
derivative or future federal, state, county or local laws or regulations
concerning environmental protection, and shall prohibit its assignees and
sublessees and its and their employees, agents and contractors (collectively:
"Permittees") from doing so.  Tenant shall indemnify, defend and hold Landlord
and its agents and partners harmless from all loss; costs, foreseeable and
unforeseeable, direct or consequential; damages; liability; fines; prosecutions;
judgments; litigation; and expenses, including but not limited to, clean-up
costs, court costs and reasonable attorneys’ fees arising out of any violation
of the provisions of this Article by Tenant, or its employees, agents,
representatives and invitees. Tenant shall not locate, place, install or remove
any cables or equipment in or around the Building or the Premises without
Landlord’s prior written consent which shall not be unreasonably withheld or
delayed.
 
 
12

--------------------------------------------------------------------------------

 
 
11.2.           Tenant shall be liable for and shall pay when due all taxes
levied against any personal property or trade fixtures placed by Tenant in or
about the Premises.  If any such taxes on Tenant's personal property or trade
fixtures are levied against Landlord or Landlord's property, or if the assessed
value of the Premises is increased by the inclusion therein of a value placed
upon such personal property or trade fixtures of Tenant, then Tenant shall pay
to Landlord, as additional rent, the amount of such taxes or assessments within
five (5) days of Landlord's written request for such payment.  In any such
event, Tenant shall have the right, at Tenant's sole cost and expense, to bring
suit in the Landlord's name to recover the amount of any such taxes so paid
under protest, and any amount so recovered shall belong to Tenant.
 
 
13

--------------------------------------------------------------------------------

 

 
11.3.           Tenant, upon written request by Landlord, will provide Landlord
with a copy of its current financial statements consisting of a balance sheet,
an earnings statement, statement of changes in financial position, statement of
changes in Tenant’s equity, and related footnotes, prepared in accordance with
generally accepted accounting principles.  Such financial statements must be
either certified by a certified public accountant or sworn to as to their
accuracy by Tenant’s most senior official and its chief financial officer.  The
financial statements provided must be as of a date not more than twelve (12)
months prior to the date of request.  All of Tenant’s financial statements given
to Landlord shall be held in confidence, but may be shared with Landlord’s
officers, directors, shareholders, employees, attorneys, accountants, business
consultants or lenders on a need to know basis only, and may be disclosed
pursuant to a judicial or governmental decree or order requiring
disclosure.  Notwithstanding Landlord’s right to request current financial
statements, the parties recognize that the Tenant is a publicly traded company
which operates in accordance with a multitude of Federal and State banking and
security laws and regulations and all disclosures will be limited and subject to
those laws and regulations.


11.4           “Utilities” means water, gas, electricity, and any other
utilities from time to time supplied by Landlord to the Premises.  Tenant shall
pay all costs of utilities utilized in or for the Premises.  Tenant shall
promptly pay all bills for such utilities.  Landlord shall not be liable for any
failure to furnish, or for any loss, injury or damage caused by or resulting
from any variation, interruption or failure of utility services.


Article 12.                ALTERATIONS.


12.1.           Tenant shall be permitted, without Landlord’s consent, to make
alterations, additions or improvements to the Premises so long as such
alterations, additions or improvements (i) do not exceed $50,000.00 in the
aggregate and (ii) do not, in any way, alter or affect the Building’s water,
mechanical, electrical, or sprinkler systems or the HVAC equipment.  Except as
provided in Exhibit B, Tenant shall not make any alterations, additions, or
other improvements in or to the Premises that exceed $50,000.00 or install any
equipment of any kind that will require any alterations or additions or affect
the use of the Building's water system, heating system, plumbing system, HVAC
system, or electrical system, or install any telephone or other type of antennae
on the roof, in the windows, or upon the exterior of the Premises, without the
prior written consent of Landlord, which shall not be unreasonably withheld or
delayed.  If any such alterations or additions are made by Tenant without
Landlord's consent, Landlord may correct or remove them and Tenant shall be
liable for any and all costs and expenses incurred in the correction or removal
of such work.  All plans and specifications for any such work shall be prepared
by Tenant at Tenant's expense and shall thereafter be submitted to Landlord for
review.  All alterations and additions to the Premises shall be performed by
Tenant, subject to Landlord’s written consent. As a condition of Landlord's
consent to the use of Tenant's contractor, Tenant or Tenant's contractor must
evidence to Landlord certain criteria including but not limited to: (a)
insurance coverage to include: (i) worker's compensation coverage and (ii Public
Liability Insurance, (Comprehensive General Liability or Commercial General
Liability) insurance on an occurrence basis in an amount of no less that Three
Million Dollars ($3,000,000) which can be achieved through a combination of
combined single limit and excess umbrella policies. Said coverage shall include
provisions for blanket contractual liability, personal injury, complete
operations, and broad form property damage.  (a) Tenant shall name Landlord and
its agent as additional insureds; (b) lien waivers for such contractor or other
persons; (c) specified completion performance and/or lien indemnity bonds and
insurance; and (d) an acknowledgement by the contractor that such work is being
performed for Tenant who is not the owner of the Building but a Tenant.  All
work with respect to such alterations and additions shall be done, at Tenant's
sole expense, in a good and workmanlike manner and diligently prosecuted to
completion to the end that Premises shall at all times be a complete unit except
during the period necessarily required for such work.  Tenant covenants and
agrees that all Alterations contracted for by Tenant shall be performed in full
compliance with all laws, ordinances, regulations and requirements of all
governmental and quasi-governmental authorities having jurisdiction.  Landlord
shall not be liable for any damages or losses caused by Tenant's contractors,
and Tenant agrees to pay any and all expenses, reasonable attorneys' fees,
claims for and damages to persons or property which may arise directly or
indirectly by reason of making any Alterations.
 
 
 
14

--------------------------------------------------------------------------------

 

 
12.2.           Tenant will ensure that no work within the Premises will
commence without proper authority (permits and approvals) from Anne Arundel
County. Upon completion of work, Tenant is required to secure from all
contractors and subcontractors a “release of liens.” Upon completion of work,
and prior to occupancy of the Premises, Tenant will apply to the appropriate
County authority for the requisite Use and Occupancy Permit, and shall provide
Landlord with a copy of the Use and Occupancy Permit within ten (10) days of
Tenant’s receipt of same. Tenant shall not permit a mechanic's lien(s) to be
placed upon the Premises, or the Building as a result of any alterations or
improvements made by it and agrees, if any such lien be filed on account of the
acts of Tenant, promptly to pay the same.  In the event Tenant fails to pay any
such lien, it may be paid by Landlord and the cost charged to Tenant as
additional rent under this Lease.  Tenant hereby expressly recognizes that in no
event shall it be deemed an agent of Landlord and no contractor of Tenant shall
by virtue of its contract be entitled to assert any lien against the
Building.  If any mechanic's lien, whether final, interlocutory or otherwise, is
filed against the Premises or the Building for work claimed to have been
furnished to Tenant, such mechanic's lien shall be discharged by Tenant, at its
sole cost and expense, within five (5) days from receipt of notice of such lien,
either by the satisfaction in full of the lien or by filing any bond required by
law to fully discharge the lien.  If Tenant shall fail to discharge any such
mechanic's lien, Landlord may, at its option, discharge the same and treat the
cost thereof, together with any other costs or expenses incurred by Landlord,
including reasonable attorneys' fees, as additional rent, due and payable upon
receipt by Tenant of a written statement of costs from Landlord.  It is hereby
expressly agreed that such discharge of any mechanic's lien by Landlord shall
not be deemed to waive or release Tenant from its default under the Lease for
failing to discharge the same.
 
 
15

--------------------------------------------------------------------------------

 
 
12.3.           Except as otherwise provided herein, all alterations or
additions shall become a part of the realty and surrendered to Landlord upon the
expiration or termination of this Lease. Landlord, in Landlord’s sole
discretion, may permit Tenant to remove at Tenant’s sole expense, without
causing material damage to the Premises and the Building, any fixtures, property
or Alterations installed by Tenant for which Tenant has not been granted any
credit or allowance by Landlord.  Notwithstanding anything to the contrary set
forth in the Lease and this Article 12, Tenant, at Tenant’s sole cost and
expense, shall remove any and all bank vaults, safes, safety deposit boxes,
ATM’s and night depository drop-boxes from the Premises prior to the expiration
or earlier termination of the Lease. Landlord shall have the right at Tenant's
expense to repair all damage and injury to the Premises or the Building caused
by such removal or to require Tenant to do the same.  In all cases where Tenant
is responsible for the removal of fixtures, personal property or Alterations,
including the Bank equipment referenced in this Section 12.3, Tenant shall
repair any damage to the Premises and restore the Premises to the condition
existing at the time of execution of this Lease, or, at Landlord's option, shall
pay to Landlord all Landlord's reasonable costs of such repair.


12.4.           Any changes, modifications, alterations or additional work
within the premises shall be at Tenant's sole cost and expense, and shall be
subject to Landlord’s written approval, which approval shall not be unreasonably
withheld or delayed.  Tenant shall be responsible for all costs and compliance
with any permit required by the applicable federal, county and/or state codes in
connection with the Alterations, including any requirements under the ADA.


12.5.           Business machines and mechanical equipment belonging to Tenant,
which cause noise, vibration or other types of interference that may be
transmitted to the structure of the Building or to any space therein to such a
degree as to be objectionable to Landlord or to any tenant in the Building,
shall be installed and maintained by Tenant, at its sole expense, on vibration
eliminators or other devices sufficient to eliminate such noise, vibration or
interference.


12.6.           Tenant, at Tenant’s expense, may install, modify, and maintain
exterior signage which is consistent with other Old Line Bank Branches in the
Baltimore/Washington metropolitan area, including Tenant’s logo, on the Building
structure in a location to be mutually agreed-upon by Landlord and Tenant and,
if permitted by applicable local laws, ordinance, and regulations, install
exterior signage on the roof of Landlord’s Building. In addition to the signage
located on the exterior of the Building, Tenant may install, modify, and
maintain signage on the free standing pylon/marquee located on Riva Road at the
entrance of the Building  Tenant’s proposed signage shall be subject to
Landlord’s approval, which approval will not be unreasonably withheld or
delayed..  Tenant’s exterior signage must comply with all applicable
governmental regulations. Any signs, notices, logos, pictures, names or
advertisements which are installed and that have not been individually approved
by Landlord may be removed without notice by Landlord at the sole expense of
Tenant.
 
 
16

--------------------------------------------------------------------------------

 

 
Article 13.                HOLD HARMLESS.


13.1.           Excepting any damage caused by Landlord's negligence or willful
misconduct, Landlord shall not be liable for any damage to, or loss of, personal
property in the Premises belonging to Tenant, its employees, agents, visitors,
licensees or other persons in or about the Premises, or for damage or loss
suffered by the business of Tenant, from any cause whatsoever, including,
without limiting the generality thereof, such damage, or loss resulting from
fire, steam, smoke, electricity, gas, water, rain, ice or snow, which may leak
or flow from or into any part of the Premises, or from the breakage, leakage,
obstruction or other defects of the pipes, wires, appliances, plumbing,
air-conditioning or lighting fixtures of the same, whether the said damage or
injury results from conditions arising upon the Premises or upon other portions
of the Building of which the Premises are a part, or from other
sources.  Landlord shall not be liable in any manner to Tenant, its agents,
employees, invitees or visitors for any injury or damage to Tenant, Tenant's
agents, employees, invitees or visitors, or their property, caused by the
criminal or intentional misconduct, or by any act or neglect of third parties or
of Tenant, Tenant's agents, employees, invitees or visitors, or of any other
tenant of the Building.  Tenant covenants that no claim shall be made against
Landlord by Tenant, or by any agent or servant of Tenant, or by others claiming
the right to be in the Premises or in the Building through or under Tenant, for
any injury, loss or damage to the Premises or to any person or property
occurring upon the Premises from any cause other than the negligence or willful
misconduct of Landlord.  In no event shall Landlord be liable to Tenant for any
consequential damages sustained by Tenant arising out of the loss or damage to
any property of Tenant.


13.2.           Tenant covenants and agrees to save Landlord and Landlord's
Agent harmless and indemnified from all loss, damage, liability or expense of
any kind, incurred, suffered or claimed by any person whomsoever, or for any
damage or injury to any persons or property from any cause whatsoever, by reason
of the use or occupancy by Tenant, its agents, employees, invitees or visitors
of the Premises, or of the Building, or the parking facilities or any other
common element not caused by the gross negligence or willful misconduct of
Landlord.


13.3.           Unless due to Tenant’s negligence or willful misconduct,
Landlord agrees to indemnify and save Tenant harmless against and from any and
all claims, damages, losses, liabilities and expenses (including reasonable
attorney’s fees), due to a breach or default on the part of Landlord in the
performance of any covenant or agreement to be performed pursuant to the terms
of this Lease.  The obligations of Landlord under this section, and which are
incurred by Landlord while this Lease is in existence, shall survive any
termination of this Lease.
 
 
17

--------------------------------------------------------------------------------

 
 
13.4.           It is understood that employees of Landlord are prohibited as
such from receiving any packages or other articles delivered to the Building for
Tenant and that should any such employee receive any such packages or articles,
he or she in so doing shall be the agent of Tenant and not of Landlord.


Article 14.               LIEN ON TENANT'S PROPERTY.


14.1.           Landlord shall have a lien for the payment of the rent aforesaid
upon all of the goods, wares, chattels, fixtures, furniture and other personal
property of Tenant which may be in or upon the Premises.  Tenant hereby
specifically waives any and all exemptions allowed by law; and such lien may be
enforced on the nonpayment of any installment of rent by the taking and selling
of such property in the same manner as in the case of chattel mortgages on
default thereunder; said sale to be made upon ten days notice served upon Tenant
by posting upon the Premises or by leaving same at his place of residence; or
such lien may be enforced in any other lawful manner at the option of the
Landlord. Upon written request by Tenant, Landlord shall consider to waive said
lien in favor of any commercial lender.


14.2.           Provided Tenant is not in default of this Lease, Tenant, at its
sole expense, shall remove all articles of personal property and all business
and trade fixtures, machinery and equipment, furniture and movable partitions
installed by Tenant ("Tenant's Property") at the expiration, surrender or
earlier termination of the Lease.  Tenant shall repair any damage caused by such
removal to the condition of the Premises as of the Lease Commencement
Date.  Tenant's obligation to repair any damage to the Premises caused by such
removal shall survive the expiration or earlier termination of the Lease
Term.  If Tenant, for any reason whatsoever, shall fail to remove all of its
effects from the Premises upon termination or expiration of this Lease,
Landlord, at its option, may remove same in any manner that Landlord shall
choose, and store said effects, at Tenant's sole expense, without liability to
Tenant for loss thereof.  Tenant agrees to pay Landlord as additional rent, upon
demand, any and all reasonable expenses incurred in such removal, including
court costs and reasonable attorneys' fees and reasonable storage charges on
such effects for any length of time that the same shall be in Landlord's
possession, custody or control. In addition, Landlord, at its option and
pursuant to the laws of the jurisdiction in which this Building is located, may
sell said effects, or any of them, at private sale and without legal process,
for such price as Landlord may obtain and apply the proceeds of such sale
against any amounts due under this Lease from Tenant to Landlord and against the
expenses incidental to the removal and sale of said effects.


Article 15.INSURANCE.
 
15.1.           Tenant shall, at its sole cost and expense, obtain and maintain
at all times during the Lease Term, for the protection of Landlord and Tenant,
Public Liability Insurance (Comprehensive General Liability or Commercial
General Liability) on an occurrence basis in an amount of not less than Three
Million Dollars ($3,000,000) which can be achieved through a combination of
combined single limit and excess umbrella policies. Said coverage shall include
provisions for blanket contractual liability, personal injury, complete
operations, and broad form property damage, insuring against all liability of
Tenant and its authorized representatives arising out of and in connection with
Tenant's use or occupancy of the Premises.  Landlord and Landlord's Agent shall
be named as additional insureds.  Landlord shall maintain commercially
reasonable property and liability insurance on the Property.
 
 
18

--------------------------------------------------------------------------------

 
 
15.2.           Tenant shall, at its cost and expense, obtain and maintain at
all times during the Lease Term, fire and extended coverage insurance on the
Premises and its contents, including any leasehold improvements made by Tenant,
in an amount sufficient so that no co-insurance penalty shall be invoked in case
of loss.


15.3.           Tenant shall increase its insurance coverage, as required, but
not more frequently than each year if, in the opinion of Landlord or the
mortgagee of Landlord, the amount of public liability and property damage
insurance coverage at that time is not adequate.


15.4.           All insurance required under this Lease shall be issued by
insurance companies licensed to do business in the jurisdiction where the
Building of which the Premises is a part is located.  Such companies shall have
a policyholder rating of at least "A" and be assigned a financial size category
of at least "Class VIII" as rated in the most recent edition of "Best's Key
Rating Guide" for insurance companies.  Each policy shall contain an endorsement
requiring thirty days written notice from the insurance company to Landlord
before cancellation or any change in the coverage, scope or amount of any
policy.  Each policy, or a certificate showing it is in effect, together with
evidence of payment of premiums, shall be deposited with Landlord at the
commencement of the Lease, and renewal certificates or copies of renewal
policies shall be delivered to Landlord at least thirty days prior to the
expiration date of any policy.


15.5.           Landlord and Tenant, for themselves and their respective
successors in interest, each waive the right of subrogation for all risk of loss
or damage to property of the other located in the Premises, regardless whether
such loss or damage is caused by the negligence of either party.  Any willful or
malicious action on the part of either party voids this waiver.  Landlord and
Tenant shall each obtain and maintain endorsements to their respective insurance
policies containing such a mutual waiver of the right of subrogation.  This
waiver of subrogation does not extend to claims which are required to be covered
by Tenant's contractor's insurance required under Section 15.1, above.


Article 16.                      ASSIGNMENT & SUBLETTING.


16.1.           Tenant shall not assign, transfer, mortgage or encumber this
Lease or sublet the Premises without obtaining the prior written consent of
Landlord said consent shall not be unreasonably withheld or delayed provided
Tenant and its assignee or subtenant each remains liable as principal under
terms of the Lease, nor shall any assignment or transfer of this Lease be
effectuated by operation of law or otherwise without the prior written consent
of Landlord.  The consent by Landlord to any assignment, transfer, or subletting
to any party other than Landlord shall not be construed as a waiver or release
of Tenant from the terms of any covenant or obligation under this Lease, nor
shall the collection or acceptance of rent from any such assignee, transferee,
subtenant or occupant constitute a waiver or release of Tenant from any covenant
or obligation contained in this Lease, nor shall such assignment or subletting
be construed to relieve Tenant from obtaining the consent in writing of Landlord
to any further assignment or subletting.  Landlord’s disapproval of a proposed
assignee or sublessee shall not be deemed unreasonable if Landlord believes that
the proposed assignee or subtenant is a security risk to the building or the
other tenants of the building. In the event that Tenant defaults hereunder,
Tenant hereby assigns to Landlord the rent due from any subtenant of Tenant and
hereby authorizes each such subtenant to pay said rent directly to Landlord.
 
 
19

--------------------------------------------------------------------------------

 
 
16.2           Notwithstanding the restrictions contained in Section 16.1 above,
Landlord can not withhold its consent to an assignment of this Lease to an
entity (i) purchasing all or the majority of the stock in Old Line Bank; or (ii)
with which Tenant or into which Tenant has merged, provided that in any of the
events listed in subparagraph (i) and/or (ii) hereinabove, the tangible net
worth of the successor entity at the time of the assignment is equal to or
greater than the tangible net worth of the assigning entity as of that date
which is one (1) year prior to the date of the assignment.


16.3.           Any transfer of a cumulative total of more than twenty-five
percent (25%) of any legal and/or beneficial interest in Tenant (regardless of
whether Tenant is a corporation, partnership or other entity), after the date
hereof, whether to one or more persons or entities, whether at one or more
different times, and whether voluntarily, by operation of law, or otherwise,
shall be deemed as assignment of this Lease within the meaning of this Article
16. Notwithstanding the foregoing or any other provision of this Lease to the
contrary, Tenant has the right to sublet the Premises in whole or in part to any
subsidiary or affiliate, or provided in each such case that the Premises, in
whole or in part, is used at all times by such subtenant(s) and/or assignee(s)
for the uses specified in Article 5 of this Lease, and provided further that
Tenant and its subtenant and/or assignee each remain fully liable as principal
under the Lease as set forth herein, without Landlord’s consent, upon giving
Landlord ten (10) days prior written notice (of each and every such subletting)
and delivering an original executed counterpart of each such fully executed
sublease, which shall by its terms incorporate the terms of the Lease and
stating that the rights under the sublease are subject and subordinate to the
rights under the Lease.


16.4.           For purposes of this Article 16, a “subsidiary” of Tenant shall
mean any corporation not less than fifty percent (50%) of whose outstanding
voting stock shall at the time of such subletting be owned, directly or
indirectly, by  or its officers. For purposes of this Article 16, an “affiliate”
of Tenant shall mean any entity directly or indirectly owning, controlling,
owned, controlled, or under common control with Tenant. For purposes of the
definition of “affiliate” the word “control” (including “controlling,”
“controlled by” and “under common control with”), as used with respect of any
corporation, partnership, limited liability company or association shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policy of a particular corporation, partnership,
limited liability company or association, whether through the ownership of
voting securities or by contract or otherwise.
 
 
20

--------------------------------------------------------------------------------

 

 
16.5.           In the event a portion of the Premises is subleased, Tenant
shall continue to pay Base Rent as provided in Section 4.1 above, and, in
addition, Tenant shall be required to pay to Landlord during each month of the
term of the sublease, and within five (5) days of receipt of rent from
subtenant, fifty percent (50%) of the amount payable by such subtenant in excess
of the amount of Base Rent payable by Tenant hereunder with respect to that
portion of the sublet Premises.


Article 17.               LANDLORD'S RIGHT OF ACCESS.


17.1.           Landlord shall at all times upon twenty-four (24) hours advance
notice have the right during Tenant’s regular business hours to view the
Premises or to show the same to others, or to facilitate repairs to the
Building, or to introduce, replace, repair, alter or make new or change existing
connections from any fixtures, pipes, wires, ducts, conduits or other
construction therein, or remove, without being held responsible therefor,
placards, signs, lettering, window or door coverings and the like not expressly
consented to by Landlord.  Landlord will not unreasonably interfere with
Tenant’s business.


17.2.           If Tenant shall carpet over the access panels of the underfloor
duct system in the floor of the Premises (if applicable), Landlord is hereby
authorized and permitted to cut such carpeting to reach the ducts in such panels
in order to make any necessary connections therefrom to service other parts of
the Building.  Landlord shall have the carpeting restitched in a workmanlike
manner and Tenant agrees to reimburse Landlord for the cost of such cutting and
restitching.


17.3.           Landlord may, for the one hundred and eighty (180) days prior to
the expiration of the Lease Term, enter the Premises free from hindrance or
control of Tenant to show the Premises to prospective tenants at times which
will not unreasonably interfere with Tenant's business.  If Tenant shall vacate
the Premises during the last month of the Lease Term, Landlord shall have the
unrestricted right to enter the same after Tenant's moving to commence
preparations for the succeeding tenant or for any other purpose whatever,
without affecting Tenant's obligation to pay rent for the full Lease Term.


Article 18.                FIRE CLAUSE.


18.1.           If the Premises shall be damaged by fire or other casualty
insured against by Landlord's fire and extended coverage insurance policy
covering the Building, and the Premises can be fully repaired, in Landlord's
opinion, within one hundred and eighty (180) days from the date of such damage,
Landlord, at Landlord's expense, shall repair such damage; provided, however,
Landlord shall have no obligation: (a) to repair any damage to, or to replace,
Tenant Work, alterations, standard tenant improvements or any other property
located in the Premises; (b) to repair if such damage occurs during the last
year of the Lease Term (excluding any renewal option which is unexercised at the
date of such damage); or (c) to repair if the mortgagee does not allow the
insurance proceeds to be used for such purposes.  Except as otherwise provided
herein, until the repairs to the Premises are substantially completed, the
Monthly Base Rent shall abate pro-rata based on the part of the Premises which
is unusable by Tenant.  No compensation or rent deduction shall be made for
inconvenience, annoyance or injury to business.  If, however, the Premises are
rendered wholly untenantable by fire or other cause as determined by the Fire
Marshall for Anne Arundel County, Maryland or such other duly authorized
governmental individual or entity having jurisdiction over said matters, and
Landlord shall decide not to rebuild the same, or if the entire Building be so
damaged that Landlord shall decide to demolish it or not to rebuild it, then or
in any of such events, Landlord may, at its option, cancel and terminate this
Lease by giving Tenant notice in writing, within sixty (60) days of the
occurrence of the event causing the damage, of its intention to cancel this
Lease, whereupon the Lease Term shall terminate upon the thirtieth (30th) day
after such notice is given and Tenant shall vacate the Premises and surrender
the same to Landlord.  In no event shall Landlord be liable to Tenant except to
the extent provided in this Article 18, and without limiting the foregoing,
Landlord shall not be responsible for consequential damages, lost profits or any
damage to Tenant's personal property.
 
 
21

--------------------------------------------------------------------------------

 

 
18.2.           Effective upon any termination of this Lease and the surrender
of the Premises by Tenant under any of the provisions of this Article 18, the
parties shall be released thereby and neither party shall have any further
liability to the other for any matters arising under this Lease, except for
Rent, violations regarding Hazardous Materials and other items which accrued
prior to the effective date of termination and are then unpaid or which this
Lease provides shall survive its termination.


18.3.           It is hereby understood that if Landlord is obligated or elects
to repair or restore as herein provided, Landlord shall be obligated to make
repairs or restoration only of those portions of the Building and the Premises
which were originally provided at Landlord's expense, and the repair and
restoration of items not provided at Landlord's expense shall be the obligation
of Tenant.  In no event shall Landlord be obligated to repair or restore any
trade fixture, furnishings, equipment or personal property belonging to Tenant.


Article 19.                CONDEMNATION.


19.1.           This Lease shall be terminated and the rental payable hereunder
shall be abated to the date of such termination in either of the two following
events, namely: (a) the forcible leasing or condemnation of the Premises,
Building or any part thereof by any competent authority under right of eminent
domain for any public or quasi-public use or purpose; and (b) the condemnation
by competent authority under right of eminent domain for any public or
quasi-public use or purpose of twenty-five percent (25%) or more of the Building
in which the Premises are located.  The forcible leasing by any competent
authority of any portion of the Building other than the Premises shall have no
effect upon this Lease.  In case of any taking or condemnation, whether or not
the Lease Term shall cease and terminate, the entire award shall be the property
of Landlord, and Tenant hereby assigns to Landlord all its right, title and
interest in and to any such award.  Tenant, however, shall be entitled to claim,
prove and receive in the condemnation proceeding such awards as may be allowed
for fixtures and other equipment installed by it, but only if such awards shall
be made by the Court in addition to the award made by it to Landlord for the
land and improvements or part thereof so taken.
 
 
22

--------------------------------------------------------------------------------

 

 
Article 20.                DEFAULTS AND REMEDIES.


20.1.           It is hereby mutually covenanted and agreed that: (a) if Tenant
shall fail to make any payment of Base Rent or additional rent ten (10) days
after payment comes due, or keep and perform each and every covenant, condition
and agreement herein contained on the part of Tenant to be kept and performed no
later than thirty (30) days after written notice provided Tenant makes
commercially reasonable efforts to cure same; or (b) if Tenant shall abandon or
evidence any intention to abandon all or any portion of the Premises; or (c) if
Tenant shall be in breach or default of the Lease, beyond any applicable cure
and grace period, (d) if the estate hereby created shall be taken by execution
or other process of law; or (e) if Tenant shall (i) generally not pay Tenant's
debts as such debts become due, (ii) become insolvent, (iii) make an assignment
for the benefit of creditors, (iv) file, be the entity subject to, or acquiesce
in a petition in any court (whether or not filed by or against Tenant pursuant
to any statute of the United States or any state and whether or not for a
trustee, custodian, receiver, agent, or other officer for Tenant or for all or
any portion of Tenant's property) in any proceeding whether bankruptcy,
reorganization, composition, extension, arrangement, insolvency proceedings, or
otherwise; then, and in each and every such case, from thenceforth and at all
times thereafter, at the sole option of Landlord, Tenant's right of possession
shall thereupon cease and terminate, and Landlord shall be entitled to the
possession of the Premises and to remove all persons and property therefrom and
to re­enter the same without further demand of rent or demand of possession of
the Premises, by process of law and without becoming liable to prosecution
therefore, any notice to quit or of intention to reenter being hereby expressly
waived by Tenant.  In the event of such reentry or retaking by Landlord, Tenant
shall nevertheless remain in all events liable and answerable for the full
rental to the date of retaking or reentry, and Tenant shall also be and remain
answerable in damages for the deficiency or loss of rent as well as all related
expenses which Landlord may thereby sustain in respect to the balance of the
Lease Term; and in such case Landlord reserves full power, which is hereby
acceded to by Tenant, to let said Premises for the benefit of Tenant, in
liquidation and discharge in whole or in part, as the case may be, of the
liability of Tenant under the terms and provisions of this Lease, and such
damages and related expenses, at the option of Landlord, may be recovered by it
at the time of the retaking and reentry, or in separate actions, from time to
time, as Tenant's obligation to pay rent would have accrued if the Lease Term
had continued, or from time to time, as said damages and related expenses shall
have been made more easily ascertainable by relettings of the Premises, or such
action by Landlord may, at the option of Landlord, be deferred until the
expiration of the Lease Term, in which latter event the cause of action shall
not be deemed to have accrued until the date of the termination of said Lease
Term.  Landlord shall use commercially reasonable efforts to mitigate any
damages, provided that such mitigation of Landlord shall in no event be
construed to require landlord to relet the Premises prior to leasing other
vacant space in the Building.
 
 
 
23

--------------------------------------------------------------------------------

 

 
20.2.           The provisions of this Article 20 are subject to the Bankruptcy
Laws of the United States which may, in certain cases, limit the rights of
Landlord to enforce some of the provisions of this Article in proceedings
thereunder.  To the extent that limitations exist by virtue thereof, the
remaining provisions hereof shall not be affected thereby but shall remain in
full force and effect.  The provisions of this Article 20 shall be interpreted
in a manner which reserves Landlord's rights to terminate this Lease in each and
every instance, and to the fullest extent and at the earliest moment that such
termination is permitted under the federal bankruptcy laws, it being of prime
importance to the Landlord to deal only with Tenants who have, and continue to
have, a strong degree of financial strength and financial stability.


20.3.           All rents received by Landlord in any reletting after Tenant's
default shall be applied, first to the payment of such expenses as Landlord may
have incurred in recovering possession of the Premises and in reletting the same
(including brokerage fees), second to the payment of any costs and expenses
incurred by Landlord, either for making the necessary repairs (including fitting
up the space for such reletting) to the Premises or in curing any default on the
part of the Tenant of any covenant or condition herein made binding upon Tenant,
and last, any remaining rent shall be applied toward the payment of rent due
from Tenant under the terms of this Lease, together with interest and penalties
as defined in Section 4.3, and Tenant expressly agrees to pay any deficiency
then remaining.  Landlord shall in no event be liable in any way whatsoever (nor
shall Tenant be entitled to any setoff) for Landlord's failure to relet the
Premises, and Landlord, at its option, may refrain from terminating Tenant's
right of possession, and in such case may enforce against Tenant the provisions
of this Lease for the full Lease Term.


20.4.           In the event Tenant defaults in the performance of any of the
terms, covenants, agreements or conditions contained in this Lease and Landlord
places in the hands of an attorney or collection agency the enforcement of all
or any part of this Lease, the collection of any rent due or to become due or
recovery of the possession of the Premises, Tenant agrees to pay to Landlord as
additional rent Landlord's costs of collection and enforcement, including
reasonable attorney's fees, whether suit is actually filed or not, architect's
fees and real estate broker's fees.


20.5.           To the fullest extent permitted by law, and notwithstanding any
further or additional remedies afforded Landlord in this Lease, at law or in
equity, in the event Tenant, for two (2) or more consecutive months, is in
default of its obligations under this Lease, and such default remains uncured at
the expiration of applicable notice and cure periods, if any, Landlord may
accelerate and declare to be immediately due, and Tenant agrees to pay to
Landlord promptly upon receipt of written demand therefor, all sums which would
otherwise be due from Tenant to Landlord throughout the remainder of the Lease
Term, discounted at a rate equal to two (2) points below the one (1) year United
States Treasury Note rate in effect as of the date of acceleration (i.e., if the
one year United States Treasury Note rate is 8%, the discount rate is 6%).  Such
sums shall include but not be limited to Base Rent, costs of Pre-occupancy
Tenant Work and any sums, charges, expenses and costs of any kind or nature
identified in this Lease as additional rent.  In the event of any such
acceleration by Landlord and payment by Tenant, if Landlord shall relet the
Premises or any part thereof (the parties expressly acknowledging that Landlord
shall be under no such obligation to relet the Premises), Landlord shall, on an
annual basis, within sixty (60) days of the end of each calendar year, provide
Tenant with an accounting of all sums received by Landlord as rent or otherwise
from any such reletting.  If the accelerated amount collected by Landlord from
Tenant for the relevant period, together with the sums actually collected from
the follow-on tenant for that period, exceed the amount to which Landlord would
otherwise have been entitled under this Lease absent the acceleration provided
for in this Article, Landlord shall reimburse Tenant for such excess up to the
accelerated amount actually paid by Tenant for the relevant
period.  Notwithstanding the foregoing, Tenant shall not be entitled to any such
excess sums unless and until Landlord has been fully reimbursed for any and all
expenses or any party thereof, with such expenses to include but not be limited
to brokerage fees, reasonable attorneys' fees, advertising costs, build-out
costs incurred to restore the Premises to first class rentable condition for the
replacement tenant.
 
 
 
24

--------------------------------------------------------------------------------

 

 
Article 21.                      SUBORDINATION.


This Lease shall be subject and subordinate at all times to the lien of any
mortgage or deed of trust encumbrance or encumbrances which may now or which may
at any time hereafter be made upon the Building of which the Premises is a part
or upon Landlord's interest therein.  This clause shall be self operative, and
no further instrument of subordination shall be required to effect the
subordination of this Lease.  Nonetheless, in confirmation of such
subordination, Tenant shall execute and deliver such further instrument or
instruments subordinating this Lease to the lien of any such mortgage or deed of
trust, encumbrance or encumbrances as shall be desired by any mortgagee or party
secured or proposed mortgagee or party proposed to be secured, and Tenant hereby
appoints Landlord the attorney-in-fact of Tenant, irrevocably, to execute and
deliver any such instrument or instruments for Tenant. If the interests of
Landlord under this Lease shall be transferred by reason of foreclosure or other
proceedings for enforcement of any mortgage or deed of trust on the Premises or
Building, Tenant shall be bound to the transferee at the option of the
transferee, under the terms, covenants and conditions of this Lease for the
balance of the Lease Term remaining, including any extensions or renewals, with
the same force and effect as if the transferee were Landlord under this Lease,
and, if requested by transferee, Tenant agrees to attorn to the transferee as
its Landlord.


Article 22.                      SURRENDER OF POSSESSION.


Tenant covenants, at the expiration or other termination of this Lease, to
remove all goods and effects from the Premises not the property of Landlord,
remove all non-standard alterations and restore the Premises to its initial
state, unless Landlord has agreed in writing to allow such alterations to
remain, all at Tenant's expense, and to yield up to Landlord the Premises and
all keys, gate cards, security cards, locks and other fixtures connected
therewith in good repair, order and condition in all respects, reasonable wear
and use thereof and damage by fire or other casualty, not caused by Tenant's act
or neglect, only excepted.  A fee of Fifty and 00/100 Dollars ($50.00) each
shall be charged for parking passes and security cards not returned to Landlord.
 
 
 
25

--------------------------------------------------------------------------------

 

 
Article 23.               TENANT HOLDING OVER.


23.1.           If Tenant shall not immediately surrender possession of the
Premises at the termination of this Lease, Tenant shall become a tenant from
month-to-month, provided rent shall be paid to and accepted by Landlord, in
advance, at one hundred fifty percent (150%) of the rate of the monthly rental
payable hereunder just prior to the expiration of this Lease , but unless and
until Landlord shall accept such rental from Tenant, Landlord shall continue to
be entitled to retake or recover possession of the Premises as hereinbefore
provided in case of default on the part of Tenant, and Tenant shall be liable to
Landlord for any loss or damage it may sustain by reason of Tenant's failure to
surrender possession of the Premises immediately upon the expiration of the Term
hereof.  Tenant hereby agrees that all the obligations of Tenant and all rights
of Landlord applicable during the Lease Term shall be equally applicable during
such period of subsequent occupancy, whether or not a month-to-month tenancy
shall have been created as aforesaid.  Tenant shall be entitled to thirty (30)
days' written notice to quit the Premises, except in the event of non-payment of
the modified Base Rent or additional rent, or any other default by Tenant of its
obligations under this Lease, in which event Tenant shall not be entitled to any
notice to quit, the usual thirty (30) days' notice to quit being hereby
expressly waived.  Acceptance by Landlord of rent after such expiration or
earlier termination date shall not constitute a holdover hereunder or result in
a renewal of the Lease Term.


23.2.           In the event that Tenant shall hold over after the expiration of
the Lease Term or any approved extension period thereof, and if Landlord shall
desire to regain possession of the Premises promptly at the expiration of the
Lease Term or the extension period, then at any time prior to Landlord's
acceptance of modified Base Rent from Tenant as a month-to-month tenant
hereunder, Landlord, at its option, may forthwith re-enter and take possession
of the Premises by any legal process available in the jurisdiction in which the
Building is located.


23.3.           If Tenant fails to surrender the Premises upon the expiration of
this Lease despite demand to do so by Landlord, Tenant shall indemnify and hold
Landlord harmless from all injury, loss, claims, expenses and liability,
including without limitation, any claim made by any succeeding tenant and any
reasonable attorneys' fees, founded on or resulting from such failure to
surrender.  In addition, Tenant shall be liable to Landlord for any damages
incurred by Landlord due to its inability to timely regain possession of the
Premises, including but not limited to contract damages for which Landlord might
to be liable to a follow-on tenant or any economic losses, costs, expenses or
other damages, including reasonable attorneys' fees, incurred by Landlord due to
Tenant's failure to timely surrender possession of the Premises.
 
 
 
26

--------------------------------------------------------------------------------

 


Article 24.                ESTOPPELS.


24.1.           Tenant shall, without charge therefor, at any time and from time
to time, within five (5) days after request by Landlord, execute, acknowledge
and deliver to Landlord a written estoppel certificate certifying to Landlord,
any mortgagee, assignee of a mortgagee, or any purchaser of the Building, or any
other person designated by Landlord, as of the date of such estoppel
certificate: (a) that Tenant is in possession of the Premises; (b) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the Lease is in full force and effect as modified and
setting forth such modification); (c) whether or not there are then existing any
set-offs or defenses against the enforcement of any right or remedy of Landlord,
or any duty or obligation of Tenant hereunder (and, if so, specifying the same
in detail); (d) the amount of the Base Rent and the dates through which Base
Rent and additional rent have been paid; (e) that Tenant has no knowledge of any
then uncured defaults on the part of Landlord under this Lease (or if Tenant has
knowledge of any such uncured defaults, specifying the same in detail); (f) that
Tenant has no knowledge of any event having occurred that authorizes the
termination of this Lease by Tenant (or if Tenant has such knowledge, specifying
the same in detail); (g) the amount of any security deposit held by Landlord;
and (h) such reasonable other information requested by mortgagor.  Failure to
deliver the certificate within ten days shall be conclusive upon Tenant for the
benefit of Landlord and any successor to Landlord that this Lease is in full
force and effect and has not been modified except as may be represented by the
party requesting the certificate.  If Tenant fails to deliver the certificate
within the five (5) days after request, Tenant by such failure irrevocably
constitutes and appoints Landlord as its special attorney-in-fact to execute and
deliver the certificate to any third party.


Article 25.                MISCELLANEOUS.


25.1.           The term "Tenant" shall include legal representatives,
successors and assigns.  All covenants herein made binding upon Tenant shall be
construed to be equally applicable to and binding upon its agents, employees and
others claiming the right to be in the Premises or in the Building through or
under Tenant.


25.2.           If more than one individual, firm, or corporation shall join as
Tenant, singular context shall be construed to be plural wherever necessary and
the covenants of Tenant shall be the joint and several obligations of each party
signing as Tenant and when the parties signing as Tenant are partners, shall be
the obligation of the firm and of the individual members thereof.


25.3.           No waiver or breach of any covenant, condition or agreement
herein contained shall operate as a waiver of the covenant, condition or
agreement itself, or of any subsequent breach thereof.


25.4.           Notwithstanding anything to the contrary contained in this
Lease, Tenant shall look only to Landlord's ownership interest in the Building
for satisfaction of Tenant's remedies for the collection of a judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default by Landlord hereunder, and no other property or assets of the partners,
general or limited, or principals of Landlord, disclosed or undisclosed, shall
be subject to levy, execution or the enforcement procedure for the satisfaction
of Tenant's remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder or Tenant's use or occupancy of the Premises.  If
any provision of this Lease either expressed or implied obligates Landlord not
to unreasonably withhold its consent or approval, an action for declaratory
judgment or specific performance will be Tenant's sole right and remedy in any
dispute as to whether Landlord has breached such obligation.
 
 
27

--------------------------------------------------------------------------------

 
 
25.5.           TENANT AND LANDLORD EXPRESSLY AGREE THAT THERE ARE AND SHALL BE
NO IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER KIND ARISING OUT OF THIS LEASE, AND THERE ARE NO WARRANTIES
WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS LEASE.


25.6.           Feminine or neuter pronouns shall be substituted for those of
the masculine form and the plural shall be substituted for the singular,
wherever the context shall require.  It is also agreed that no specific words,
phrases or clauses herein used shall be taken or construed to control, limit or
cut down the scope or meaning of any general words, phrases or clauses used in
connection therewith.


25.7.           This Lease shall likewise be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.  This provision shall not be deemed to
grant Tenant any right to assign this Lease or sublet the Premises, or any part
thereof.


25.8.           It is understood and agreed by and between the parties hereto
that this Lease contains the final and entire agreement between said parties,
and that they shall not be bound by any terms, statements, conditions or
representations, oral or written, express or implied, not herein
contained.  This Lease may not be modified orally or in any manner other than by
written agreement signed by the parties hereto.


Article 26.               BROKERS.


Landlord and Tenant, each on their respective behalf hereby certify that no
person or company has provided services as a broker, agent, finder or assisted
in the negotiations of this Lease except for The Bernstein Companies, Mackenzie
Commercial Real Estate Services LLC and Champion Realty (“Brokers”), which
Brokers shall be compensated by Landlord pursuant to separate agreements.  It is
understood that each party agrees to indemnify the other for any claim,
including attorneys' fees asserted by any person or company other than the
aforesaid Brokers purporting to act on its behalf in providing services as a
broker, agent or finder in connection with this Lease.
 
 
28

--------------------------------------------------------------------------------

 

 
Article 27.               NOTICES AND DEMANDS.


All notices required or permitted hereunder shall be in writing and shall be
deemed to have been given if upon delivery or refusal for delivery by personal
delivery, one business day after deposit with recognized courier (i.e., Federal
Express, UPS,  Purolator, Express Mail, etc.) or three days after deposit by
United States certified or registered mail, postage prepaid, return receipt
requested, at the following addresses or to such other addresses as the parties
hereto may designate in writing from time to time:


LANDLORD:


Millbank Partners - Riva Limited Partnership
c/o The Bernstein Companies
3299 K Street, N.W., Suite 700
Washington, D.C. 20007
Attention: Jeanine Werner, Director of Property Management


With a copy to:


Bregman, Berbert, Schwartz & Gilday, LLC
7315 Wisconsin Avenue, Suite 800W
Bethesda, Maryland 20814
Attn: Timothy P. Schwartz, Esq.


TENANT:


Old Line Bank
1525 Pointer Ridge Place
Bowie, Maryland, 20716
Attn.: James W. Cornelsen, President


With a copy to:


O'Malley, Miles, Nylen & Gilmore, P.A.
11785 Beltsville Drive, 10th Floor
Calverton, MD 20705
Attn:  John P. Davey, Esq.


Article 28.                      QUIET ENJOYMENT.


Landlord covenants and agrees that so long as Tenant is not in default of any
term, condition or covenant of this Lease beyond any applicable cause and grace
period, Tenant may peaceably and quietly enjoy the Premises hereby demised,
subject, nevertheless, to the terms and conditions of this Lease and to any
mortgages and deeds of trust hereinbefore mentioned.
 
 
 
29

--------------------------------------------------------------------------------

 

 
Article 29.                      WAIVER OF TRIAL BY JURY.


Landlord and Tenant each agrees to and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant's use
or occupancy of the Premises and/or any claim of injury or damage, and any
statutory remedy.


Article 30.                      GOVERNING LAW.


This Lease shall be construed and governed by the laws of the state in which the
Premises are located.  Should any provision of this Lease and/or its conditions
be illegal or not enforceable under the laws of said state, it or they shall be
considered severable, and the Lease and its conditions shall remain in force and
be binding upon the parties as though the said provision had never been
included.


Article 31.                      PARKING AND LANDSCAPING.


Tenant shall have the right to use in common with other tenants and at no
charge, the Building's parking facilities upon such terms and conditions as may
from time to time be established by Landlord.  Tenant’s allocation of parking
spaces is fourteen (14) spaces based upon a ratio of four (4) spaces per 1,000
rentable square feet of leased space. Tenant shall be entitled to the reserved
use of six (6) of its fourteen (14) spaces to be located in front of the
Building for use by Tenant’s customers. Tenant may install signs to identify the
reserved spaces subject to Landlord’s approval and at Tenant’s sole cost and
expense.  It is understood and agreed that Landlord assumes no responsibility,
and shall not be held liable, for any damage or loss to any automobiles parked
in the parking facilities or to any personal property located therein, or for
any injury sustained by any person in or about the parking facilities. Landlord
and Tenant shall work together to agree upon a landscape plan for the building’s
exterior Common Areas at Landlord’s expense to be billed to tenants as part of
Operating Expenses.


Article 32.                      TIME.


Time is of the essence with respect to the performance of every provision of
this Lease in which time or performance is a factor.


Article 33.                      AUTHORITY.


Each of the persons executing this Lease on behalf of Tenant does hereby
covenant and warrant that (a) Tenant is a duly authorized and a validly existing
corporation under the laws of Maryland and duly qualified to do business in the
State of Maryland and under all applicable banking laws and regulations, (b) the
corporation has full right and authority to enter into this Lease, and (c) each
person executing this Lease on behalf of the corporation is authorized to do so.
 
 
 
30

--------------------------------------------------------------------------------

 

 
Article 34.                      NO REPRESENTATIONS.


Tenant acknowledges that neither Landlord nor any agent or employee of Landlord
has made any representations or warranties with respect to the Premises or the
Building or with respect to the suitability of same for the conduct of Tenant's
business.


Article 35.                      ADDENDA.


Exhibit A "Premises," Exhibit B "Improvements, " Exhibit C "Declaration of Lease
Commencement,” and Exhibit D “Rules and Regulations,” are attached hereto and
made a part hereof.


Article 36.                      REDEVELOPMENT.


(a) Landlord shall have the conditional right to terminate this Lease (the
“Termination Option”), without penalty after the expiration of the initial Lease
Term (the designated date to be referred to herein as the “Early Termination
Date”), in the event that Landlord, in its sole and absolute discretion, elects
to redevelop the Property.  Landlord’s Termination Option is conditioned upon
Landlord providing written notice to Tenant (“Termination Notice”) of Landlord’s
election to exercise its Termination Option and the designation of the Early
Termination Date, at least twelve (12) months prior to the applicable Early
Termination Date.  The Landlord may elect, as an Early Termination Date, the
last day of the initial Term or the last day of the First Option Term.


(b) If Landlord properly exercises the Termination Option and the notice
requirement has been satisfied, this Lease shall be deemed terminated on the
applicable Early Termination Date, Tenant shall return possession of the
Premises to Landlord in broom clean condition and in accordance with the terms
of Article 22 hereof, and the parties respective rights and obligations
hereunder shall terminate, except for those obligations which accrue prior to
such Early Termination Date and those rights and obligations which expressly, or
by their nature, survive the termination of this Lease (including all
indemnification obligations hereunder).  If Landlord properly exercises the
Termination Option and Tenant subsequently fails to timely and properly vacate
the Premises and return possession thereof to Landlord on or before the
applicable Early Termination Date, Tenant shall be deemed to be holding over in
the Premises, which holdover shall be subject to the terms of Article 23 hereof.


[Signature Page Follows]

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the day and year first above written.
 
 


WITNESS:
 
LANDLORD:
           
MILLBANK PARTNERS – RIVA
LIMITED PARTNERSHIP
                                                                     
By:
Bernstein Riva, Inc.
   
Its:
General Partner
                /s/  Dorothy Altemus   
By:
/s/ Marc N. Duber                        
Name:
Marc N. Duber                              
Title:
Executive Vice President             
Date
1/3/11                                                          
WITNESS:
 
TENANT:
           
OLD LINE BANK
       
/s/Suzanne M. Raley                
By: /s/ James W. Cornelsen                      
   
Name: James W. Cornelsen                       
   
Title: President & Chief Executive Officer
   
Date: 12/28/10                                              
       




F:\TIM\Bernstein Companies\Millbank Partners-Riva LP\Old Line Bank le3 (TPS).doc

 
32

--------------------------------------------------------------------------------

 

EXHIBIT A


PREMISES




(to be attached)

 
 
A-1 

--------------------------------------------------------------------------------

 

EXHIBIT B


IMPROVEMENTS




A.  Landlord and Tenant acknowledge that, on the Lease Commencement Date, the
Landlord will deliver the Premises to Tenant in its “as is” condition except
that Landlord warrants that the HVAC, electrical and life safety systems shall
be in working order and in compliance with all applicable codes.


B.  Following the Lease Commencement Date, Tenant shall complete construction of
the Premises in accordance with the following:


1.           Tenant will submit to Landlord for approval final working drawings
and specifications of materials for all Improvements (the "Improvements") to the
Premises that Tenant desires beyond the current “as is” condition of the
Premises, (which final working drawings will comply with the ADA, and will
incorporate and be consistent with the Building standards established by
Landlord). Said drawings and specifications, which will be ready to submit for
necessary permits and ready for bidding to general contractors, must by approved
by Landlord prior to the commencement of any work related to the
Improvements.  As modified by any Landlord-required changes, the final working
drawings will be the "Final Plans."  Tenant is solely responsible for
determining whether or not it is a public accommodation and for compliance with
ADA within the Premises.  Tenant's approval of the Final Plans constitutes an
acknowledgement by Tenant that they comply with ADA.  Landlord's approval of the
plans, specifications and working drawings for Tenant's alterations shall create
no responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities.


2.           Following approval and completion of the Final Plans, Tenant shall
retain a general contractor, subject to Landlord’s reasonable approval of the
same, to construct the Improvements.


C.  Tenant will bear the cost of architectural and engineering fees, if any,
relating to the Improvements including: (i) the architectural fees related to
the preparation of all drawings, (including CAD drawings) plans and
specifications (collectively, “plans”), (ii) engineering fees and (iii) all
costs and expenses incurred in the construction of Improvements over and above
the current “as is” condition (collectively “Tenant’s Costs”).  Upon completion
of the Improvements, Tenant’s architect, at Tenant’s cost and expense, shall
deliver to Landlord computer disks containing “as-built” CAD drawings and
specifications regarding such Improvements. Landlord will credit against the
foregoing Tenant’s Costs an allowance (the “Improvement Allowance”) of up to
$126,000.00 (based on $35.00 per square foot of rentable area), provided,
however, that eighty percent (80%) of the Improvement Allowance must be used to
construct physical improvements to the Premises, which physical improvements
automatically and immediately become the Landlord’s property (exclusive of bank
fixtures and equipment including, but not limited to, ATM’s, night depository
and vault, if any).
 
 
 
B-1

--------------------------------------------------------------------------------

 

 
D.  If Tenant requires any changes in the Final Plans (the “Tenant Changes”),
Tenant must present Landlord with revised drawings and specifications (and, if
applicable proposed substitute or replacement materials) for Landlord’s review
and approval, which approval will not be unreasonably withheld, conditioned or
delayed provided that the same are in compliance with the requirements and
limitations set forth herein.  Upon Landlord’s approval of the Tenant Changes,
Tenant will incorporate such changes in the Improvements.


E.  Tenant will complete construction of the Improvements in accordance with the
Final Plans, the terms of the Lease, the terms set forth in paragraph D above,
and the following:


1.           Tenant will select and retain a licensed, reputable general
contractor approved by Landlord to oversee plans and schedule and manage
construction of the Improvements. The Improvements shall be completed in a first
class workmanlike manner, using only new materials, fixtures and equipment, and
shall be performed by reputable contractors and subcontractors who are licensed
to conduct business in the jurisdiction in which the Premises are located, and
such contractors and subcontractors shall be subject to Landlord’s prior written
approval.


2.           During Tenant’s construction of the Improvements, Landlord and its
consultants and architect will have access to the Premises for the purpose of
monitoring the construction of the Improvements and ensuring their compliance
with the Final Plans and the requirements of this Lease.  Landlord and its
consultants and architect will not interfere with Tenant’s or its contractors’
construction of the Improvements, except to the extent reasonably necessary
(including halting work, if necessary) to ensure such compliance.


3.           Landlord may, at Landlord's option, require that all or a portion
of such Improvements be performed or constructed outside of normal business
hours if Landlord reasonably believes that the performance of the same may
disturb other tenants.


4.           Prior to commencing any work with respect to such Improvements, and
thereafter until the same are completed, Tenant shall obtain and maintain and/or
cause Tenant’s contractor to obtain and maintain insurance against: claims under
workmen's compensation and other employee benefit acts, with limits not less
than $500,000.00; claims for damages because of bodily injury, including death,
to said contractor's employees and all others, with a single limit of at least
$2,000,000.00 per person and per occurrence; and damages to property with limits
of $2,000,000.00. All such coverages shall be maintained with such companies as
Landlord reasonably requires. Such contractors and subcontractors must provide
Landlord with certificates of insurance prior to commencement of work, and such
certificates shall list Landlord and its managing agent and any other designee
of Landlord as additional insureds.


 
B-2

--------------------------------------------------------------------------------

 
 
5.           Throughout the period during which any such Improvements are being
performed, Tenant and Tenant’s contractors shall: (1) keep the Premises, the
Building and all areas adjacent thereto free of debris, refuse, equipment,
materials and personal property, (2) initiate, maintain and supervise all
reasonably necessary safety precautions and programs in connection with the
work.


6.           Immediately upon the completion of the Improvements: (i) Tenant
shall remove and cause Tenant’s contractors and any subcontractors to remove any
and all debris, refuse, equipment, materials and personal property left on the
Premises, in the Building, or any area adjacent thereto, and (ii) Tenant shall
deliver to Landlord full and complete lien releases executed by all of Tenant’s
contractors, subcontractors and materialmen which performed work or provided
materials in connection with such Improvements.


7.           Tenant, as construction manager, will enter into contracts with its
general contractors and major subcontractors performing the Improvements.  As
set forth above, all contractors and major subcontractors, as well as the
scheduling of all construction work in the Premises shall be subject to
Landlord’s prior approval, which approval will not be unreasonably withheld,
conditioned or delayed.  As such, Tenant will be responsible for all Tenant’s
Costs, subject to partial reimbursement in accordance with the terms set forth
in Paragraph F below.


F.           Tenant will submit invoices to Landlord in accordance with the
procedures set forth below.  Tenant will either submit to Landlord: (1) paid
invoices for reimbursement from Tenant’s contractors and subcontractors who have
performed work and delivered materials in connection with the Improvements
accompanied by lien waivers (from the general contractor and all subcontractors
with work reflected in such invoice), or (2) at Tenant’s option, unpaid invoices
from Tenant’s general contractor (with supporting invoices from any
subcontractors who have performed work and delivered materials in connection
with the Improvements) accompanied by lien waivers (from the general contractor
and all subcontractors with work reflected in such invoice) conditioned only
upon payment of said invoices, architect or moving contractor, along with
written instructions from Tenant to pay the same directly to the general
contractor, architect or moving contractor (collectively, “Approved
Invoices”).  It is understood and agreed that only the following costs are
eligible for reimbursement or payment by Landlord in accordance with the terms
hereof: (i) hard construction costs associated with constructing the
Improvements, and (ii) customary “soft” costs associated with the Improvements
(including, without limitation: architectural, design and engineering fees and
the cost of procuring permits).  Said Approved Invoices shall be paid from the
Improvement Allowance in accordance with the following terms: Within thirty (30)
days of delivery by Tenant to Landlord of Approved Invoices for work and
materials forming a part of the Improvements totaling at least the amount
requested by Tenant, and full and complete lien waivers from the contractors or
subcontractors who have performed work or delivered materials in connection with
the Improvements, Landlord will pay Tenant the amount of such Approved Invoices
to the extent of the Improvement Allowance (subject to the limitations set forth
above).  Notwithstanding the foregoing, if the cost of the Improvements exceeds
the amount of the Improvement Allowance (hereinafter, the “Excess”), Tenant
agrees to pay all such Excess, prior to commencing business operations from the
Premises.  Notwithstanding any provision hereof to the contrary, Tenant hereby
waives any right to any portion of the Improvement Allowance to the extent that
Tenant has not properly requested payment of the same (and submitted the
appropriate documentation in connection therewith as provided above) within
three hundred sixty-five (365) days following the Commencement Date.
 
 
 
B-3

--------------------------------------------------------------------------------

 

 
G.           Landlord shall also provide Tenant with a moving allowance of up to
$10,800.00 (based upon $3.00 per rentable square foot of the Premises) for
Tenant’s moving expenses.  Tenant shall submit to Landlord paid invoice(s) for
reimbursement for moving services performed by Tenant’s moving contractor(s),
or, at Tenant’s option, unpaid invoices from Tenant’s moving contractor(s)
accompanied by written confirmation of the services performed and completed by
such contractor(s) signed by both Tenant and the contractor(s).
 
 


 
 
B-4

--------------------------------------------------------------------------------

 
 
 
  EXHIBIT C


DECLARATION OF LEASE COMMENCEMENT


THIS DECLARATION OF THE LEASE COMMENCEMENT is attached to and made a part of the
Lease Agreement dated the ___ day of ________________, 2010, by and between
Millbank Partners - Riva Limited Partnership (as "Landlord"), and Old Line Bank
(as "Tenant").


The Landlord delivered the Premises to Tenant in the condition required by the
Lease.


The Lease Commencement Date is _________________________.
The Rent Commencement Date is _________________________.
The Expiration Date is __________________________.


WITNESS:
 
LANDLORD:
           
MILLBANK PARTNERS – RIVA
LIMITED PARTNERSHIP
                                                                     
By:
Bernstein Riva, Inc.
   
Its:
General Partner
                   
By:
                                                         
Name:
                                                        
Title:
                                                        
Date
                                                                    
WITNESS:
 
TENANT:
           
OLD LINE BANK
       
                                                      
By:                                                                 
   
Name:                                                            
   
Title:                                                               
   
Date:                                                               
       


 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D


RULES AND REGULATIONS


1.
Landlord agrees to furnish Tenant with three (3) keys without
charge.  Additional keys shall be furnished at a nominal charge.  Tenant shall
not change locks or install additional locks on doors without prior written
consent of Landlord.  Tenant shall not make or cause to be made duplicates of
keys without prior approval of Landlord.  All keys to the Premises shall be
surrendered to Landlord upon termination of this Lease.



2.
Tenant shall refer all contractor's representatives and installation technicians
rendering any service for Tenant at the Premises to Landlord before performance
of any contractual service.  Tenant's contractors and installation technicians
shall comply with Landlord's rules and regulations pertaining to construction
and installation.  This provision shall apply to all work performed on or about
the Premises including installation of telephones, telegraph equipment,
electrical devices and attachments and installations of any nature affecting
floors, walls, woodwork, trim, windows, ceilings and equipment or any other
physical portion of the Premises.



3.
Tenant shall not at any time occupy any part of the Premises as sleeping or
lodging quarters.



4.
Tenant shall not place, install or operate on the Premises or in any part of the
Building any engine, stove or machinery, conduct mechanical operations, cook
thereon or therein or place or use in or about the Premises any explosives,
gasoline, kerosene, oil, acids, caustics, flammable explosives or hazardous
material without written consent of Landlord.



5.
Landlord shall not be responsible for lost or stolen personal property,
equipment, money or jewelry from the Premises regardless of whether or not such
loss occurs when the area is locked against entry.



6.
No dogs, cats, fowl or other animals shall be brought into or kept in or about
the Premises.



7.
Employees of Landlord shall not receive or carry messages for or to any Tenant
or other person nor shall they render free or paid services to any Tenant, its
agents, employees or invitees.



8.
None of the parking, plaza, recreation or lawn areas, entries, passages, doors,
elevators, hallways or stairways shall be locked or obstructed with any rubbish,
litter, trash or material of any nature which would be placed, emptied or thrown
into these areas by Tenant's agents, employees or invitees at any time.



9.
The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed.  Any damage resulting to them
from misuse or by the defacing of any part of the Building shall be borne by the
person who shall occasion it.  No person shall waste water by interfering with
the faucets or otherwise.

 
 
 
D-1

--------------------------------------------------------------------------------

 

 
10.
No person shall disturb occupants of the Building by the use of any radios,
record players, tape recorders, musical instruments, the making of unseemly
noises or any other unreasonable use.



11.
Nothing shall be thrown out of the windows of the Building or down the stairways
or other passages.



12.
Tenant, its employees, agents and invitees shall park their vehicles only in
those parking areas designated by Landlord.  Tenant shall furnish Landlord
within five days after taking possession of the Premises state automobile
license numbers of all Tenant's vehicles.  Tenant shall notify Landlord of any
changes within five days after such change occurs.  Tenant shall not leave any
vehicle at the Building in a state of disrepair including without limitation,
flat tires, out of date inspection stickers or license plates.  If Tenant, its
employees, agents or invitees park their vehicles in areas other than the
designated parking areas or leave any vehicle in a state of disrepair, Landlord,
after giving written notice to Tenant of such violation, shall have the right to
remove such vehicle at Tenant's expense.



13.
Movement of furniture or office supplies and equipment, in or out of the
Building, dispatch or receipt by Tenant of any merchandise or materials which
requires use of elevators or stairways, or movement through the Building
entrances or lobby shall be restricted to hours designated by Landlord.  All
such movement shall be under the supervision of Landlord and carried out in the
manner agreed to between Tenant and Landlord by prearrangement.  Such
prearrangement will include determination by Landlord of time, method and
routing of movement and limitations imposed by safety or other concerns which
may prohibit any article, equipment or any other item from being brought into
the Building.  Tenant shall indemnify Landlord against all risks and claims of
damage to person and property arising in connection with any said movement.



14.
Landlord shall not be liable for any damages from the stoppage of elevators for
necessary or desirable repairs or improvements or delays of any sort in
connection with the elevator service.



 
15. Tenant shall not lay floor covering within the Premises without written
approval of Landlord.  The use of cement or other similar adhesive materials not
easily removed with water is expressly prohibited.



16.
Tenant agrees to cooperate and assist Landlord in the prevention of canvassing,
soliciting and peddling within the Building.



17.
Landlord reserves the right to exclude from the Building between the hours of
5:00 p.m. and 8:00 a.m. on weekdays and at all hours on Saturday, Sunday and all
State and Federal holidays, all persons who are not known to the Building or
security personnel and who do not have authorization by Landlord or by
Tenant.  Tenant shall be responsible for all persons for whom he authorizes to
access the Building.

 
 
 
D-2

--------------------------------------------------------------------------------

 

 
18.
It is Landlord's desire to maintain in the Building the highest standard of
dignity and good taste consistent with comfort and convenience for all
Tenants.  Any action or condition not meeting this high standard should be
reported directly to Landlord.  Your cooperation will be mutually beneficial and
sincerely appreciated.



19.
Landlord reserves the right to make such other and further reasonable rules and
regulations as in its judgment may from time to time be necessary for the
safety, care and cleanliness of the Premises and for the preservation of good
order therein.





 
 
 
D-3

--------------------------------------------------------------------------------
